Title: From George Washington to Jonathan Trumbull, Jr., 20 July 1788
From: Washington, George
To: Trumbull, Jonathan Jr.



Dear Sir,
Mount Vernon July 20th 1788.

I have received your favor of the 20th of June and thank you heartily for the confidential information contained in it. The character given of a certain great Personage, who is remarkable for neither forgetting or forgiving, I believe to be just. What effect the addition of such an extraordinary weight of power & influence as the arrangement of the East India affairs gives to one branch of the British governmt cannot be certainly foretold: but one thing is certain, that is to say, it will always be wise for America to be prepared for events. Nor can I refrain from indulging the expectation that the time is not very distant, when it shall be more in the power of the United States than it hath hitherto been, to be forearmed as well as forewarned against the evil contingencies of European politics.
You will have perceived from the Public papers, that I was not erroneous in my calculation that the Constitution would be accepted by the Convention of this State. The majority, it is true, was small; & the minority respectable in many points of view. But the greater part of the minority here, as in most other States, have conducted themselves with great prudence & political moderation; insomuch that we may anticipate a pretty general and harmonious acquiescence. We shall impatiently wait the result from New York & North Carolina. The other State which has not yet acted is nearly out of the question. As the infamy of the conduct of Rhode Island outgoes all precedent, so the influence of her Counsels can be of no prejudice. There is no State or description of Men but would blush to be involved in a connection with the Paper-money Junto of that Anarchy. God grant that the honest men may acquire an ascendency before irrevocable ruin shall confound the innocent with the guilty.
I am happy to hear from General Lincoln & others that affairs are taking a good turn in Massachusetts. But the triumph of

salutary & liberal measures over those of an opposite tendency seems to be as complete in Connecticut as in any State & affords a particular subject for congratulation. Your friend Colo. Humphreys informs me, from the wonderful revolution of sentiment in favor of fœderal measures, and the marvellous change for the better in the elections of your State, that he Shall begin to suspect that miracles have not ceased. Indeed, for myself, since so much liberality has been displayed in the construction & adoption of the proposed general Government, I am almost disposed to be of the same opinion. Or at least we may, with a kind of grateful & pious exultation, trace the finger of Providence through those dark & misterious events, which first induced the States to appoint a general Convention & then led them one after another (by such steps as were best calculated to effect the object) into an adoption of the system recommended by that general Convention—thereby, in all human probability, laying a lasting foundation for tranquility & happiness; when we had but too much reason to fear that confusion and misery were coming rapidly upon us.
That the same good Providence may still continue to protect us & prevent us from dashing the cup of National felicity just as it has been lifted to our lips, is the earnest prayer of My dear Sir Your faithful friend & Affectionate Servt

Go: Washington

